Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Goodell on 3-31-2021.
The application has been amended as follows: Claims 38-41 cancelled. All other previously withdrawn claims are rejoin and entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regard to claim 1, Gururaja (U.S. App. 2001/0050514 teaches a vibration generation device (see Para. 13 piezoelectric vibration), comprising: a piezoelectric ceramic part having a certain interval (see Para. 5 and piezoceramic 235 spaced apart in Fig. 7-8B); a material layer between at least two piezoelectric ceramic parts (see Fig.8A and Para. 38 passive polymer 238); and an electrode part configured to provide an electric field to one or more of the piezoelectric ceramic part and the material layer (see Fig. 7 Items 240 and 242 are electrodes).

Lim et al. (U.S. App. 2016/0187985)  teaches piezoelectric material (see Para. 8 PVDF).
The references neither singularly nor in combination teach the most recent amendment requiring wherein among the upper and lower surfaces of the piezoelectric ceramic part, the upper surface of the piezoelectric ceramic part is located in the direction in which light is introduced, and has a narrower width than the lower surface of the piezoelectric ceramic part, and wherein among the upper and lower surfaces of the piezoelectric material layer, the upper surface of the piezoelectric material layer is located in a direction in which the light is introduced, and has a wider width than the lower surface of the piezoelectric material layer. Other independent claims 18, 21, and 23 and dependent claims are allowed for similar reasons.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694